Pannell, Judge.
The defendant was indicted and charged with murder and upon, trial convicted of voluntary manslaughter. He appeals.
1. Failure to charge on voluntary manslaughter was an objection entered by defendant’s counsel after the court charged the jury. The court, at that time, submitted the case to the jury on murder or justifiable homicide. After "the jury deliberated some time” the jury requested additional instructions on the charge of murder and again, in response to a question by the foreman, was told its verdict must be either guilty of murder or not guilty. Defendant’s attorney then requested the court to charge on voluntary manslaughter and the court complied with this request. Error is enumerated on the action of the court in not charging the jury in its original charge and *473subsequently charging as requested. We find no harmful error here.
Submitted February 12, 1973
Decided March 12, 1973.
Ralph U. Bacon, for appellant.
J. Lane Johnston, District Attorney, for appellee.
2. There was no error in failing to declare a mistrial after the jury had been deliberating two hours and, upon inquiry by the court, were found to be 8 to 3 in their vote with one undecided. The court requested them to deliberate further and a verdict was found in about 12 more minutes.
3. The evidence was sufficient to authorize the verdict found.

Judgment affirmed.


Eberhardt, P. J., and Stolz, J., concur.